DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	Claims 1-7 and 21-30 have been examined in this application. Claims 8-20 have been withdrawn due to the Requirement for Election/Restriction filed on 11/26/2021, these claims include the Inventions of II and III. Claims 21-30 are considered to be newly added. This communication is a Non-Final Rejection in response to the Applicant’s “Claims” filed on 01/26/2022.

Election/Restrictions
	Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II (mattress support) and Invention III (mattress support assembly), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/26/2022.
	Applicant’s election without traverse of Invention I (Claims 1-7 and ‘new claims’ 21-30) in the reply filed on 01/26/2022 is acknowledged.

Claim Objections
	Claim 23 is objected to because of the following informalities:  
Claim 23 must have a capital letter to begin the claim. Therefore, it is suggested to amend ‘the mattress assembly’ to become ‘The mattress assembly’
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 5-6, 21-25, 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soltani et al. (US 6012186 A).
In regards to Claim 1, Soltani et al. teaches: A mattress assembly (Fig. 1), comprising: a mattress (12 – Fig. 2) including a mattress cover (126– Fig. 2) and a coupling feature (132 – Fig. 2) coupled to the mattress cover (Col 8 Lines 1-11); a support casing (128 – Fig. 2) disposed beneath the mattress (Fig. 2, Col 8 Lines 1-11) and operably coupled to the mattress cover via the coupling feature (132 – Fig. 2), wherein the support casing defines at least one attachment feature (218 – Fig. 2, Col 7 Lines 50-54); and at least one support member (10 – Fig. 2) disposed on the support casing (128 – Fig. 2) and operably coupled to the at least one attachment feature (218, Col 11 Line 66 – Col 12 Line 8 and Col 7 Lines 50-54), wherein the at least one support member (10 – Fig. 2) is operable between a deployed condition (Fig. 4) and a non-deployed condition (Fig. 3).
In regards to Claim 5, Soltani et al. teaches: The mattress assembly of claim 1, wherein the at least one support member (10 – Fig. 5) includes a first air bladder (61 – Fig. 5) and a second air bladder (63 – Fig. 5) adjacent to the first air bladder (see annotated Fig. 5.1 from Soltani below), see annotated Fig. 5.1 from Soltani below) and a foot portion (see annotated Fig. 5.1 from Soltani below) of one side of the mattress, respectively.



    PNG
    media_image1.png
    379
    498
    media_image1.png
    Greyscale

Annotated Fig. 5.1 from Soltani
In regards to Claim 6, Soltani et al. teaches: The mattress assembly of claim 5, wherein the at least one attachment feature (218 – Fig. 8) includes a first clip (220 – Fig. 8, Col 7 Lines 50-54) and a second clip (225 – Fig. 8, Col 7 Lines 50-54), and further wherein the first air bladder (see Fig. 5 ’781 aka second end’, Col 7 Lines 40-50) and the second air bladder (see Fig. 5 ’79 aka first end’, Col 7 Lines 40-50)  are operably coupled to the first clip and the second clip (Col 14 Lines 7-11, see annotated Fig. 2.1 below from Soltani), respectively.
Note: A clip could be represented by a buckle or other attachment method such as a snap as described in Col 7 Lines 50-54 of Soltani et al. As a clip defined from the Oxford a small metal or plastic object used for holding things together or in place.”

    PNG
    media_image2.png
    476
    499
    media_image2.png
    Greyscale

Annotated Fig. 2.1 from Soltani
In regards to Claim 21, Soltani et al. teaches: The mattress assembly of claim 1, wherein the at least one support member (10 – Fig. 2) is operably coupled (Col 8 Lines 42-49) to the at least one attachment feature (218 – Fig. 2, Col 7 Lines 50-54) of the support casing (128 – Fig. 2).
In regards to Claim 22, Soltani et al. teaches: The mattress assembly of claim 1, wherein the at least one support member has a load surface (30/32 – Fig. 5), a base surface (26/29 – Fig. 5), and an expandable body (64/66/68/70 – Fig. 5) defined between the load surface and the base surface (Fig. 5).
In regards to Claim 23, Soltani et al. teaches
In regards to Claim 24, Soltani et al. teaches: The mattress assembly of claim 1, wherein the at least one support member (10 – Fig. 2) further includes a static end (48/52 – see annotated Fig 3 vs. Fig.4 below from Soltani) and a dynamic end (see annotated Fig 3 vs. Fig.4 below from Soltani), and wherein the dynamic end is operable between the deployed condition and the non-deployed condition (see annotated Fig. 3 vs. Fig. 4 from Soltani).

    PNG
    media_image3.png
    544
    684
    media_image3.png
    Greyscale

Annotated Fig. 3 vs. Fig. 4 from Soltani
In regards to Claim 25, Soltani et al. teaches: The mattress assembly of claim 1, wherein the support casing (128 – Fig. 2) defines ports (‘a conduit connects bladder’ – Col 9 Line 20-21, therefore a connection is an opening or a port) configured to receive tubes (88/97, *please note second and fourth conduit(s) not shown, Col 9 Lines 20-38)
In regards to Claim 27, Soltani et al. teaches: The mattress assembly of claim 1, wherein the at least one support member (10 – Fig. 2) extends along a width of the support casing (see annotated Fig. 2.2 from Soltani below).

    PNG
    media_image4.png
    449
    483
    media_image4.png
    Greyscale

Annotated Fig. 2.2 from Soltani
In regards to Claim 28, Soltani et al. teaches: The mattress assembly of claim 22, wherein the at least one support member further includes a plurality of folds (see annotated Fig. 4.1 from Soltani) and a plurality of rims (see annotated Fig. 4.1 from Soltani), and wherein the plurality of folds and the plurality of rims at least partially define the expandable body (see annotated Fig. 4.1 from Soltani).

    PNG
    media_image5.png
    343
    848
    media_image5.png
    Greyscale

Annotated Fig. 4.1 from Soltani
In regards to Claim 29, Soltani et al. teaches: The mattress assembly of claim 1, wherein the at least one support member selectively fills with fluid in the deployed condition (Col 10 Lines 48-57), and wherein the fluid is selectively released from the at least one support member in the non-deployed condition (Col 10 Line 58 - Col 11 Line 4).
In regards to Claim 30, Soltani et al. teaches: The mattress assembly of claim 1, wherein the at least one support member (10 – Fig. 2) comprises a bellows (Col 6 Line 66 – Col 7 Line 1, shape of 64/66 in Fig. 4).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	
	Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Soltani et al. (US 6012186 A) in view of Riley et al. (US 20100101022 A1).
In regards to Claim 2, Soltani et al. teaches: The mattress assembly of claim 1, but does not teach, further comprising: a sensor pad operably coupled with the at least one attachment feature of the support casing; and a controller communicatively coupled to the sensor pad. 
Riley et al. teaches: further comprising: a sensor pad (68a-68b, Fig. 5, Para 0063) operably coupled with the at least one attachment feature (100 – Fig. 5, Para 0063) of the support casing; and a controller (88– Fig. 4) communicatively coupled to the sensor pad (Para 0060/0062).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a sensor pad from Riley et al. to the inflatable mattress assembly from Soltani as sensors to monitor bodily rates or positions are commonly designed in the field of endeavor. This specific design is especially common due to the changing positions and the need to know the effect of a position change to the user. Therefore, heart and breath rates/patterns from sensor pads such as the one from Riley et al. are commonly designed to store data, calculate the data, and display said data either by alarms or monitors to alert a medical care provider. Additionally, attachment methods from Riley are regularly versatile and are not considered an inventive feature. 

In regards to Claim 7, Soltani et al. teaches: The mattress assembly of claim 6, but does not teach, wherein the at least one attachment feature includes a third clip, and further wherein a sensor pad is operably coupled to the third clip. 
Riley et al. teaches: wherein the at least one attachment feature (100 – Fig. 5) includes a third clip (Para 0063 – ‘connectors 100, which can comprise bolts, screws, pins, welds, and the like’), and further wherein a sensor pad is operably coupled to the third clip (Para 0063 –‘ These sensing devices 68a and 68b can be attached directly to the top of the deck 58 such as via one or more connectors 100’, see note above defining clip).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a specific connecting or attachment mechanism of Riley et al. to the inflatable mattress assembly from Soltani as attachment methods and products are regularly versatile and are not considered an inventive feature. Soltani as stated from Para 0063 provides several different connectors. A pin could be utilized to ‘clip’ into place when attached directly with the sensing devices to the deck of the mattress. As such, the attachment feature is considered to be a commonly designed mechanism in the field of endeavor. 

	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Soltani et al. (US 6012186 A) in view of Barker et al. (US 5311625 A).
In regards to Claim 3, Soltani et al. teaches: The mattress assembly of claim 1, but does not teach, 
Barker et al. teaches: wherein the mattress has a first head portion (see annotated Fig. 1.1 from Barker below) and a second head portion (see annotated Fig. 1.1 from Barker below), and wherein the first head portion is selectively and independently movable (Col 6 Lines 30-40) relative to the second head portion (see annotated Fig. 1.1 from Barker below).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated an additional section of mattress to operate simultaneously from Barker et al. to the mattress assembly of Soltani. Creating the same invention in a duplicate form with the same function and intended use is considered an obvious modification. Therefore, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

    PNG
    media_image6.png
    557
    911
    media_image6.png
    Greyscale

Annotated Fig. 1.1 from Barker et al.
In regards to Claim 4, Soltani et al. teaches: The mattress assembly of claim 3, but does not teach, wherein the at least one support member includes a first support member positioned at the first head portion and a second support member positioned at the second head portion, and wherein the first support member isFirst Named Inventor : Kirsten Emmons Appln. No.selectively in the deployed condition and the second support member is selectively in the non- deployed condition. 
Barker teaches: wherein the at least one support member (10 – Fig. 2) includes a first support member (21 – Fig. 1, see note in the annotated Fig. 1.1 above from Barker) positioned at the first head portion (see annotated Fig. 1.1 above from Barker) and a second support member (21- Fig. 1, see note in the annotated Fig. 1.1 above from Barker) positioned at the second head portion (see annotated Fig. 1.1 above from Barker), and wherein the first support member is selectively in the deployed condition (see annotated Fig. 1.1 above from Barker) and the second support member is selectively in the non- deployed condition (see annotated Fig. 1.1 above from Barker).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated an additional section of mattress to operate simultaneously from Barker et al. to the mattress assembly of Soltani. Creating the same invention in a duplicate form with the same function and intended use is considered an obvious modification. Additionally, the duplicate form allowing simultaneous or alternating deflation and inflation of the device does not modify or alter the intended functionality of the device as shown and is not considered an inventive feature. Therefore, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

	Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Soltani et al. (US 6012186 A) in view of Wortman (US 5794289), and further in view of Mills (NPL - McMichael Mills).
In regards to Claim 26, Soltani et al. teaches: The mattress assembly of claim 1, wherein the support casing (128 – Fig. 2 and Col 8 Lines 59-61 ‘ticking material from which mattress cover [124] is made’), but does not explicitly teach, is comprised of an elastomeric material. 
Wortman teaches: is comprised of an elastomeric material (126 – “mattress cover 126 is composed of an elastomeric material which stretches in all directions to conform to the upper surface of the upper cushion 116 when a person lies thereon.” See col. 9, lines 5-14).
Mills further teaches the comparison between ticking and elastomeric: is comprised of an elastomeric material (“YARN FOR BED TICKING FABRIC -  It's important to choose elastomeric yarns with great care because the ticking identifies the bed”).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated elastomeric material (‘ticking material’) of Mills to the elastomeric material utilized in the mattress cover of Wortman [126], and further to the mattress cover [124, which includes top and bottom cover 126/128] of Soltani et al., as ticking material as stated from Mills is utilized commonly in the industry of mattress fabric manufacturers to provide an upholstery fabric that surrounds mattress of elastomeric material aka ticking material “to provide true stretch and positive recovery” (see Mills). As such, the prior art does utilize an elastomeric material for the same intended use of a mattress with height adjustable bladders of Soltani in view of Wortman. As such, this is considered a commonly used material and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/11/2022